UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4947


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL SHAREEF MANNING,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:98-cr-00128-JAB-1)


Submitted:   May 19, 2015                     Decided:   June 1, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.   Eric Lloyd Iverson,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathaniel        Shareef       Manning         appeals       the    district      court’s

judgment revoking his term of supervised release and sentencing

him   to   12    months’          imprisonment       and     12    months       of    supervised

release.        Counsel        has       filed   a   brief       pursuant       to    Anders    v.

California,      386 U.S. 738    (1967),     stating        that      there    are    no

meritorious       issues       for       appeal,      but    questioning         whether       the

sentence is substantively unreasonable.                            Following our careful

review of the record, we affirm.

      A district court’s judgment revoking supervised release and

imposing    a        term    of    imprisonment         is       reviewed       for   abuse     of

discretion.          United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).          The district court need only find a violation of a

condition       of     supervised         release      by    a     preponderance        of     the

evidence.        18     U.S.C.       §    3583(e)(3)        (2012);       United      States    v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).                           We conclude that the

district    court       did    not       abuse   its    discretion         in    finding      that

Manning violated the conditions of his supervised release, as

the evidence presented at the hearing supported the district

court’s finding that Manning committed two new state crimes.

      Counsel         questions           whether      the        sentence        imposed      is

reasonable.            “A     district       court     has        broad    discretion        when

imposing    a    sentence          upon     revocation       of     supervised        release.”

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                       We

                                                 2
will       affirm    a    revocation        sentence       if    it     falls       within     the

prescribed statutory range and is not plainly unreasonable.                                    Id.

In   making     this      determination,          we     first      consider     whether       the

sentence imposed is procedurally or substantively unreasonable,

applying the same general considerations employed in review of

original criminal sentences.                     United State v. Crudup, 461 F.3d
433,   438     (4th       Cir.     2006).         Only    if     we    find     the    sentence

unreasonable will we consider whether it is “plainly so.”                                    Webb,
738 F.3d at 640 (internal quotation marks omitted).

       A    revocation          sentence    is    procedurally         reasonable        if    the

district court considered the Guidelines’ Chapter Seven advisory

policy statements and the 18 U.S.C. § 3553(a) (2012) factors

applicable to the supervised release revocation context, see 18

U.S.C. § 3583(e); Webb, 738 F.3d at 641, and provided sufficient

explanation         for    the     sentence       imposed,       see    United        States    v.

Thompson,      595 F.3d 544,   547      (4th    Cir.    2010).         A    revocation

sentence       is    substantively          reasonable         if     the   district      court

states a proper basis for concluding that the defendant should

receive the sentence imposed.                        Crudup, 461 F.3d at 440.                  Our

review of the record reveals no procedural or substantive error

by the district court.               We thus conclude that Manning’s sentence

is not plainly unreasonable.




                                                 3
       In accordance with Anders, we have reviewed the record and

have   found       no   meritorious   issues     for    appeal.    We   therefore

affirm the district court’s judgment.

       This    court      requires    that     counsel    inform    Manning,     in

writing,      of   the   right   to   petition    the    Supreme   Court    of   the

United States for further review.                If Manning requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Manning.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                           AFFIRMED




                                         4